Title: To John Adams from John Thaxter Jr., 18 June 1788
From: Thaxter, John Jr.
To: Adams, John


          
            Sir,
            Ipswich 18th. June 1788.
          
          If amidst the vast Concourse of Friends who have eagerly pressed to welcome your safe Arrival to your native Country, you have not found your former Pupil and Secretary personally testifying his pleasing Sensations upon this happy Event, you will do him the Justice to

believe that no one has experienced a more heart-felt Satisfaction than himself upon this Occasion.
          I feel myself very unhappy that I cannot, as soon as my own Inclination would prompt me, give you and Mrs. Adams a personal Testimony of the Sincerity of my Congratulations upon your safe Arrival. But you will accept upon Paper what I cannot offer in person. I cannot refrain from expressing my particular Satisfaction, that the Seventeenth of June has been rendered still more memorable by your honorable Reception in the Metropolis of Massachusetts on the same day, by such public and private demonstrations of Joy as are characteristic of a People not inattentive to Merit and eminent Services rendered them— My own sensations have been in Unison with my Countrymen upon this pleasing Event.
          The Joy the Supreme Court, which I am now attending, and my Brethren have expressed, has been honorable to you and particularly pleasing to me.
          I will not add further, Sir, than to assure you, I wait with extreme Impatience for the Moment, when I can personally express to you and Mrs. Adams my Joy upon your happy Return, and the great Respect with which I have the honor to be, / Sir, / your & her most obedient / and very humble Servant
          
            J Thaxter
          
        